Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  June 3, 2015                                                                                          Robert P. Young, Jr.,
                                                                                                                  Chief Justice

                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  150383                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                        Justices


  v                                                                  SC: 150383
                                                                     COA: 315771
                                                                     Wayne CC: 12-007733-FH
  WILBERT JOSEPH MCKEEVER,
            Defendant-Appellant.

  _____________________________________/

          On order of the Court, the application for leave to appeal the September 16, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE that part of the Court of Appeals
  judgment holding that the defendant abandoned his claim of ineffective assistance of
  counsel, we REVERSE the Court of Appeals order denying the defendant’s amended
  motion to remand for an evidentiary hearing, and we REMAND this case to the Wayne
  Circuit Court for an evidentiary hearing. The court shall determine whether trial counsel
  was ineffective for failing to call Jennifer Craven as a witness at trial, People v Ginther,
  390 Mich 436 (1973), or whether the court ruled off the record that she could not testify
  and, if so, what was the basis for such a decision. To the extent that trial counsel failed to
  respond to the defendant’s request for an affidavit on appeal, the defendant cannot be
  faulted for failing to overcome the presumption that counsel acted reasonably. In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions presented should be reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            June 3, 2015
           a0527
                                                                                Clerk